Title: Enclosure 2: [List of Several Persons Employed in the Office of the Comptroller of the Treasury], 3 January 1793
From: Treasury Department,Wolcott, Oliver, Jr.
To: 



No. 2.
List of the Several Persons Employed in the Office of the Comptroller of the Treasury of the United States on the 31st. of December 1792, and of the Salaries Per Annum Allowed to Each.

Names of the persons employed.
Their rank.
Their Salary.


Oliver Wolcott, junior,
Comptroller of the Treasury
Dollars
2400.


Henry Kuhl
principal Clerk

800.


William Brodie
Clerk

600.


William M. Biddle
ditto

600.


James Shoemaker
ditto

500.


William Irvine
ditto

500.


James Graham
ditto

500.


Alexander Brodie
ditto

500.


Charles Jarvis
ditto

500.


Gervas Hall
ditto

500.


John P: Ripley
ditto

300.


John Borrows
Messenger and Office-keeper.

200.


Treasury Department,Comptroller’s Office, January 3d. 1793.
Oliv: Wolcott, junr. Comptroller
